Citation Nr: 1711847	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  13-31 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for post-operative residuals of right knee patellofemoral syndrome with malalignment.

2.  Entitlement to an initial compensable rating for post-operative residuals of left knee patellofemoral syndrome with malalignment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.Connolly, Counsel



INTRODUCTION

The Veteran had active military service from July 1999 to July 2010.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for the bilateral knee disabilities, assigning a 0 percent rating, effective July 24, 2010.

In a September 2015 decision, the Board denied the Veteran's claim.  

The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), in July 2016, the Court vacated and remanded the Board's decision.  

In September 2016, the Board remanded this case in compliance JMR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded this case in compliance with the JMR.  The Court noted that the JMR indicated that the Board had previously failed to adequately consider 38 C.F.R. § 4.59 in terms of whether a compensable rating would be warranted for the Veteran's bilateral knee disabilities.  In Burton v. Shinseki, 25 Vet. App. 1, 4-6 (2011), the Court has made it clear that 38 C.F.R. § 4.59 does not require that pain be arthritis-related, and it was error for the Board to fail to consider the applicability of section 4.59 when there is evidence of pain.  The JMR further noted that Board had not addressed whether there was any additional motion loss after repetitive use, which was problematic since a prior VA examination in June 2010 noted that the Veteran had flare ups of pain that would result in 50 percent functional impairment.  In the remand, the Board noted that the Court had recently issued the opinion of Correia v. McDonald, 28 Vet. App. 158 (2016), which clarified additional requirements that VA examiners should address when assessing musculoskeletal disabilities, particularly in terms of limitation of motion on active/passive motion and weight-bearing/nonweight-bearing.

In that regard, in that case, the Court required a pain assessment in an examination in order for the examination to be adequate.  Specifically, the examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.  The Veteran was examined by VA in October 2016.  There is no indication that range of motion was tested on both active and passive range of motion.  Additionally, although there was pain on weight-bearing, the effect on additional loss of motion was not articulated.  

In light of the foregoing, the Veteran must be afforded another VA examination which fully complies with Correia.  The examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and extent of her service-connected right and left knee disabilities.  The examiner should review the record prior to examination.  

The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for knee disabilities.  The DBQ should be filled out completely as relevant.

The examiner should specifically test the range of motion for each knee in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily and/or occupational activities, and the level of disability.  

Any opinions expressed by the examiner must be accompanied by a complete rationale.

2.  Review the medical examination obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




